Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Christina Ortega,
(OI File No. H-12-42078-9),
Petitioner,
v.

The Inspector General.
Docket No. C-13-1103
Decision No. CR3145

Date: March 6, 2014

DECISION

Petitioner, Christina Ortega, was a hospital administrator, working in Florida, who
became embroiled in her employer’s Medicaid racketeering scheme. She pled guilty in
Florida State Court to four misdemeanor counts of obstructing justice. Based on her
conviction, the Inspector General (I.G.) initially excluded her for three years from
participation in the Medicare, Medicaid, and all federal health care programs, as
authorized by section 1128(b)(2) of the Social Security Act (Act). The I.G. subsequently
amended its exclusion, and now excludes her for five years, pursuant to section
1128(a)(1) of the Act. Petitioner has appealed.

For the reasons discussed below, I find that the I.G. is authorized to exclude Petitioner
under section 1128(a)(1), and that the statute mandates a minimum five-year exclusion.

Background

Petitioner Ortega worked as hospital administrator at Trinity Community Hospital, which
was part of HC Healthcare, Inc. I.G. Exhibit (Ex.) 8 at 7. She, along with other HC
Healthcare employees and its officers, were charged with multiple felony counts of
racketeering and conspiracy to defraud Florida-funded healthcare programs, including
Medicaid and the Rural Hospital Capital Improvements Grants Program. I.G. Ex. 2; see
1G. Ex. 8. On July 21, 2011, she pled guilty to four misdemeanor counts of obstructing
justice. I.G. Ex. 3.

In a letter dated May 31, 2013, the LG. notified Petitioner that she was excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
three years, because she had been convicted of a criminal offense “in connection with the
interference with or obstruction of an investigation into a criminal offense... .” I.G. Ex.
1. The letter explained that section 1128(b)(2) of the Act authorizes the exclusion. I.G.
Ex. 1. Petitioner requested review.

While these proceedings were pending, the I.G. asked leave to file an amended exclusion
notice, changing the basis for the exclusion from section 1128(b)(2), which is permissive,
to section 1128(a)(1), which is mandatory, and extending the length of the exclusion to
five years, also mandatory. The I.G. pointed out, correctly, that, under section
1128(a)(1), he must impose a mandatory exclusion, if he finds a basis for one. Petitioner
did not object, and I granted the I.G.’s motion and set a briefing schedule for
supplemental briefs.

The I.G. submitted its supplemental brief, but Petitioner did not. In orders dated
December 18, 2013 and January 13, 2014, I directed Petitioner to show cause why her
request for hearing should not be dismissed for abandonment, and, if she had not
abandoned her appeal, I directed her to file her written arguments and exhibits. Petitioner
has not responded to the I.G.’s supplemental brief. The parties agree that an in-person
hearing is not necessary. I.G. Br. at 5; P. Br. at 4. I therefore close the record and issue
this decision based on the parties’ written submissions.

Each party submitted an initial brief addressing the section 1128(b)(2) exclusion. (LG.
Br.; P. Br.). The 1.G. submitted a supplemental brief addressing the section 1128(a)(1)
exclusion. (I.G. Supp. Br.). The I.G. submitted nine exhibits (IG. Exs. 1-9). In the
absence of an objection, I admit into evidence I.G. Exs. 1-9.

Issue

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) must be for a
minimum period of five years, the reasonableness of the length of the exclusion is not an
issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).
Discussion

Petitioner must be excluded for five years because she was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act.'

In its supplemental notice letter, which is dated October 21, 2013, the I.G. advised
Petitioner that, because she had been convicted of a criminal offense related to the
delivery of an item or service under the Medicare or a state health care program, the LG.
was excluding her from participation in Medicare, Medicaid, and all federal health care
programs for a period of five years. I.G. Ex. 7.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.’ 42 C.F.R. § 1001.101.

Petitioner admits that she was convicted of a criminal offense within the meaning of
section 1128(a)(1), but argues that her crimes were not related to the delivery of an item
or service under the Medicaid program. Petitioner points out that she pled guilty to
misdemeanors under FLA. STAT section 843.02 (2012). That section makes it a crime to
“resist, obstruct, or oppose” any officer who is executing a legal process or legal duty.
According to Petitioner, section 843.02, “on its face,” does not constitute interference
with or obstruction of an investigation into any criminal offense described in 42 C.F.R.
§§ 1001.101 or 1001.201. P. Br. at 2.

In determining whether a conviction is program-related within the meaning of section
1128(a)(1), I may look beyond the language of the statute under which Petitioner was
convicted. An offense is related to the delivery of an item or service under Medicare or a
state health care program if there is “a nexus or common-sense connection” between the
conduct giving rise to the offense and the delivery of the item or service. Lyle Kai, R.Ph.,
DAB No. 1979 (2005); Berton Siegel, D.O., DAB No. 1467 (1994). It is well-settled that
the I.G. may rely on extrinsic evidence to explain the circumstances underlying a
conviction. The regulations specifically provide that evidence of “crimes, wrongs, or acts
other than those at issue in the instant case is admissible to show motive, opportunity,
intent, knowledge, preparation, identity, lack of mistake, or existence of a scheme.”

' T make this one finding of fact/conclusion of law.

> The term “state health care program” includes a state’s Medicaid program. Act
§ 1128(h)(1); 42 C.F.R. § 1320a-7(h)(1).
42 C.F.R. § 1005.17(g); see Narendra M. Patal, MD, DAB No. 1736 (2000); Tanya A.
Chuoke, RN, DAB No. 1721 (2000); Bruce Lindberg, DAB No. 1280 (1991).

Here, I need not look far to find the necessary connection between Petitioner’s crimes
and the Medicaid program. First, by her own admission, she was prosecuted by the
Office of the Attorney General, who acted as special prosecutor for the Medicaid Fraud
Control Unit. P. Br. at 2. Second, as the criminal complaint makes clear, the criminal
enterprise that underlay her conviction stemmed from a scheme to defraud the state
Medicaid program. I.G. Ex. 2. Indeed, three of the four counts charged were for
Medicaid fraud. 1.G. Ex. 3 at 1. The plea agreement characterizes her crimes as “lesser
included” offenses. Finally, she agreed to pay $10,000 in restitution to the state’s
Medicaid Fraud Control Unit. I.G. Ex. 3 at 2, 4; I.G. Ex. 4. I consider these factors
sufficient to establish the necessary connection.

Petitioner was therefore convicted of a crime related to the delivery of an item under the
Medicaid program, and is subject to a minimum five-year exclusion. Act
§ 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Petitioner also complains that the prosecution, although acting on behalf of the Medicaid
Fraud Control Unit, failed to warn her that, based on her guilty plea, she would be subject
to an exclusion. P. Br. at 3. She also claims that she had an exemplary career until she
went to work for HC Healthcare, that she was employed there for just three months
before charges were brought, and that she presents “no propensity for future abuse.” P.
Br. at 4. These are not bases for overturning a mandatory exclusion.

Because the I.G. has imposed an exclusion of five years, the length of the exclusion is not
reviewable. 42 C.F.R. § 1001.2007(a)(2).

Conclusion

The L.G. properly excluded Petitioner from participation in Medicare, Medicaid and other
federal health care programs, and the statute mandates a five-year minimum period of
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

